  Case 16-14046         Doc 37     Filed 10/17/18 Entered 10/17/18 09:18:18              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-14046
         ANDRE SHELBY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/25/2016.

         2) The plan was confirmed on 06/20/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/29/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/17/2018.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 30.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-14046        Doc 37       Filed 10/17/18 Entered 10/17/18 09:18:18                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $13,115.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $13,115.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,882.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $573.27
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,455.27

Attorney fees paid and disclosed by debtor:                  $118.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ARS ACCOUNT RESOLUTION           Unsecured         270.00           NA              NA            0.00        0.00
CAPITAL ONE                      Unsecured         102.00           NA              NA            0.00        0.00
CASTLE PAY DAY                   Unsecured         500.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured           0.00      1,220.00        1,220.00           0.00        0.00
CITY OF CHICAGO HEIGHTS          Unsecured         200.00           NA              NA            0.00        0.00
CREDIT COLLECTION SERVICES       Unsecured         186.00           NA              NA            0.00        0.00
CREDIT MANAGEMENT LP             Unsecured         429.00           NA              NA            0.00        0.00
DISH NETWORK                     Unsecured         200.00           NA              NA            0.00        0.00
DIVERSIFIED CONSULTANTS INC      Unsecured         298.00           NA              NA            0.00        0.00
GM FINANCIAL                     Secured       23,675.00     23,675.00        23,675.00      6,030.01    2,556.92
GM FINANCIAL                     Unsecured            NA            NA           380.00           0.00        0.00
GM FINANCIAL                     Secured              NA         380.00          380.00           0.00        0.00
GM FINANCIAL                     Unsecured      2,377.00       2,472.77        2,472.77          20.07        0.00
IL STATE DISBURSEMENT UNIT       Priority       1,677.03            NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         798.00        798.56          798.56           0.00        0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00        0.00
MIDLAND FUNDING                  Unsecured         300.00      1,340.27        1,340.27           0.00        0.00
NICOR GAS                        Unsecured         500.00      2,737.38        2,737.38          22.22        0.00
SPRINT NEXTEL                    Unsecured         757.00        757.29          757.29           0.00        0.00
ST IL TOLLWAY AUTHORITY          Unsecured         600.00      1,455.80        1,455.80          15.40        0.00
TRANSIT CAP                      Unsecured           0.00           NA              NA            0.00        0.00
VERIZON                          Unsecured           0.00      1,616.68        1,616.68          15.11        0.00
VILLAGE OF RICHTON PARK          Unsecured      1,000.00            NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-14046         Doc 37      Filed 10/17/18 Entered 10/17/18 09:18:18                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $23,675.00          $6,030.01         $2,556.92
       All Other Secured                                    $380.00              $0.00             $0.00
 TOTAL SECURED:                                          $24,055.00          $6,030.01         $2,556.92

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $12,778.75             $72.80              $0.00


Disbursements:

         Expenses of Administration                             $4,455.27
         Disbursements to Creditors                             $8,659.73

TOTAL DISBURSEMENTS :                                                                      $13,115.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/17/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
